Citation Nr: 1639030	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for sinusitis.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to December 29, 2015 and in excess of 20 percent from March 1, 2016 for cervical fusion, previously rated as cervical strain. 

3.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder tendonitis.

4.  Entitlement to an initial disability rating in excess of 50 percent prior to May 3, 2010 and in excess of 70 percent from July 1, 2010 for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial disability rating in excess of 30 percent for headaches. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to higher initial ratings for cervical strain, right shoulder tendonitis, PTSD, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's sinusitis manifested without incapacitating episodes requiring prolonged antibiotics and with no more than six non-incapacitating episodes of sinusitis per year.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Higher Initial Rating - Sinusitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule    of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability  in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected sinusitis is currently rated at 10 percent under Diagnostic Code 6510, which utilizes the General Rating Formula for Sinusitis.  Under that Formula, one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  Sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  Note: An incapacitating episode  of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6510.

The Veteran was afforded a VA general medical examination in December 2005.  At that time he reported having experienced four episodes of sinusitis in the last year.  He reported that he treated the condition with over-the-counter medications.  Examination of the head, ears, eyes, nose and throat was normal.  X-rays of the sinuses were normal.  The examiner provided a diagnosis of sinusitis. 

The Veteran underwent another VA examination in May 2009.  At that time he gave a history of sinusitis for about five years characterized by running nose, congestion of sinuses, and some postnasal drip.  He has in the past been treated with Claritin and flunisolide, which seem to help him relieve the symptoms.  In addition to this, he also has a history of sinus infections requiring use of antibiotics about six times a year.  The last severe bout of sinusitis was in December 2008 when he had to take sick leave for a week.  CT scan of the sinus was done on 11/26/08 at a VA Medical Center showed evidence of bilateral maxillary sinusitis.  On physical examination, nasal mucosa revealed hypertrophy.  There was tenderness to palpation over the maxillary sinuses bilaterally.  Oropharynx showed no lesions.  The examiner diagnosed chronic sinusitis.

The Veteran was afforded a VA examination in January 2012.  The examiner diagnosed chronic sinusitis.  The examiner noted sinus infections and sinusitis        that were treated by antibiotics.  The examiner noted three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The examiner noted no incapacitating episodes of sinusitis.  The Veteran did not have any sinus surgery.  A CT scan showed mild chronic sinusitis that is unchanged since 2008.  

The Veteran's treatment records show diagnoses of sinusitis with treatment by antibiotics in July 2007 and May 2010.  The Veteran was also diagnosed with sinusitis or chronic sinus disease in January 2006, July 2007, November 2008,     and December 2008.  A December 2008 CT scan showed worsened sinus disease.  A January 2009 CT scan showed mucous retention cysts and trace mucoperiosteal thickening of both maxillary sinuses.  In February 2010, a CT of the head showed lobulated mucosal thickening in the mastoid sinuses.  In July 2010, the Veteran stated that his sinus medication is no longer effective.  

The evidence of record supports a 10 percent evaluation for the Veteran's sinusitis.  To receive a higher rating, the evidence must show three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.     The Veteran's treatment records do not show any incapacitating episodes and       the VA examination has not indicated any incapacitating episodes.  Although the Veteran was treated with antibiotics occasionally, he did not require antibiotics for  a prolonged period.  

Regarding non-incapacitating episodes, the record does not show more than six episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Board acknowledges the Veteran's complaints of worsening sinusitis   and acknowledges that the Veteran's disability has shown increased symptomatology; however, even considering any worsening, the Veteran's sinusitis does not meet the criteria for a higher disability rating.  Treatment records show incapacitating episodes that occur not more than six times per year.  To receive a higher disability rating,       the evidence must show more frequent sinusitis episodes.  The Board notes that the Veteran's headaches are separately service connected and rated at 30 percent disabling.  Symptoms associated with that disability cannot be considered in evaluating his sinusitis.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability   under different diagnoses is to be avoided).  

Based on the evidence of record, the Board finds that the manifestations of the Veteran's sinusitis do not more nearly approximate the criteria for a compensable disability rating.  Accordingly, a higher rating is not warranted.

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not alleged that his symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for sinusitis is denied.




REMAND

During the July 2016 informal hearing presentation by the representative, the Veteran's representative asserted that his PTSD, headaches, and right shoulder tendonitis have worsened since the previous VA examinations, which occurred six years prior.  Accordingly, the Board finds that a new examination is warranted for those issues.

Subsequent to the 2012 statement of the case, the RO obtained additional evidence related to the Veteran's cervical fusion that has not been considered by the RO in the first instance.  Consideration of that evidence and issuance of a supplemental statement of the case is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have recently treated him for his cervical spine, right shoulder, headache, and psychiatric disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to address the current severity of his disability.  The examiner should review the claims file in conjunction with the examinations.  Any tests deemed necessary   should be accomplished and the results reported.  All symptomatology associated with the Veteran's PTSD should be reported.  

3.  Schedule the Veteran for a VA headache examination to address the current severity of his disability.  The examiner should review the claims file in conjunction with the examinations.  Any tests deemed necessary should be accomplished and the results reported.  All symptomatology associated with the Veteran's headache disability should be reported.  

4.  Schedule the Veteran for a VA shoulder examination to address the current severity of his right shoulder tendinitis.  The examiner should review the claims file    in conjunction with the examinations.  Range of motion testing should be undertaken for both shoulders for comparison purposes.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss for the service-connected right shoulder due to any   of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto  before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


